PER CURIAM
Defendant appeals a judgment of conviction for driving while suspended, ORS 811.182(4), challenging the denial of his pretrial motion to suppress evidence that the arresting police officer obtained by “running” defendant’s license plate. Defendant argues that the officer violated Article I, section 20, of the Oregon Constitution when he decided to run defendant’s license plate. The trial court denied the motion on the basis of our decision in State v. Davis, 237 Or App 351, 239 P3d 1002 (2010), aff’d by an equally divided court, 353 Or 166, 295 P3d 617 (2013), and we agree that Davis is dispositive. In Davis, we affirmed a trial court’s determination that the officer’s decision to run a “random” license plate check did not violate Article I, section 20, because the evidence permitted an inference that the officer’s decision “was the result of a confluence of training, time, and opportunity[,]” and that “any driver” the officer encountered under similar circumstances “would have been subject to the same scrutiny.” 237 Or App at 360-61 (emphasis in original). The evidence here permitted the same inference, and we affirm. See also State v. Savastano, 354 Or 64, 96, 309 P3d 1083 (2013) (an individual-based claim under Article I, section 20, requires an initial showing that the government “fin fact denied defendant individually * * * [an] equal privilege * * * with other citizens of the state similarly situated.’” (quoting State v. Clark, 291 Or 231, 243, 630 P2d 810, cert den, 454 US 1084 (1981))).
Affirmed.